Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 24 and 30 is/are objected to because of the following informalities:
At line 2 of claim 24, “retainer ring” should be replaced with “retainer”.
At line 8 of claim 30, “ring” should be replaced with “retainer”.
At line 11 of claim 30, “portion” should be replaced with “portions”.
At line 12-13 of claim 30, “the corresponding hook,” should be replaced with “a corresponding one of the at least two hooks,”.
At line 15 of claim 30, “opening the tool,” should be replaced with “opening,”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 30, line 7 recites “a second portion” and line 9 recites “second portions” this appears to be a double inclusion of the same element.  Examiner suggests a careful revision.
In regards to claim 30, lines 14-15 recite “introducing a dismantling tool through the single dismantling opening the tool,” which renders the limitations indefinite.  It is unclear what is meant by the language, as it appears to suggest the tool opening the tool.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauer et al. (US Publication 2005/0023804).
In regards to claim(s) 30, Hauer et al. discloses the claimed limitations including a method comprising:
introducing a dismantling tool (34) through a single dismantling opening (central opening),
moving the dismantling tool along one of two straight dismantling paths until the dismantling tool contacts a second portion (22) of the elastic retainer, wherein the elastic retainer includes first portions extending into an interaction area for holding at least two hooks and second portions between (closer to center point/axis A; Reference is made to Figures 2-4) the first portions (which are proximate the hooks (18)),
moving said second portion to cause movement of one of the first portions of the elastic retainer out of the interaction area with the corresponding hook,
introducing a dismantling tool through the single dismantling opening the tool,
moving the dismantling tool along the other of either of the two dismantling paths until the dismantling tool is on another of the second portions of the elastic retainer, and,
moving said other second portion to cause the movement of one of the other first portions of the elastic retainer out of the interaction area with the corresponding hook.
Allowable Subject Matter
Claim(s) 16-29 is/are allowed.
Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.
The amendments to claim 30 remove the environmental constraints of the claim and relevant structural limitations.  Examiner maintains that the prior art, Hauer, reads on the limitations as currently recited, as the method can be performed with the tool of Hauer as shown.  There does not appear to be any evidence in the prior art reference, or the remarks, to suggest that the method cannot be performed as recited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616